EXHIBIT 10.5

MONDELĒZ INTERNATIONAL, INC.

CHANGE IN CONTROL PLAN FOR KEY EXECUTIVES

ADOPTED: APRIL 24, 2007

AMENDED: DECEMBER 31, 2009

AMENDED: OCTOBER 2, 2012

AMENDED: MAY 21, 2014

AMENDED: DECEMBER 4, 2014

AMENDED: FEBRUARY 4, 2015

AMENDED: FEBRUARY 22, 2016

AMENDED: FEBRUARY 2, 2017



--------------------------------------------------------------------------------

MONDELĒZ INTERNATIONAL, INC.

CHANGE IN CONTROL PLAN FOR KEY EXECUTIVES

1. Definitions

For purposes of the Change in Control Plan for Key Executives, the following
terms are defined as set forth below (unless the context clearly indicates
otherwise):

 

2005 Plan    The Mondelēz International, Inc. Amended and Restated 2005
Performance Incentive Plan, as amended from time to time.

Annual Base

Salary

  

Twelve times the higher of:

 

(i)     the highest monthly base salary paid or payable to the Participant by
the Mondelēz Group for the twelve-month period immediately preceding the month
in which the Change in Control occurs, or

 

(ii)    the highest monthly base salary in effect at any time thereafter,

 

in each case including any base salary that has been earned and deferred.

Board    The Board of Directors of the Company. Annual Incentive Award Target   
The annual incentive award that the Participant would receive for a fiscal year
under the Management Incentive Plan or any comparable annual incentive plan if
the target goals were achieved. Cause    As defined in Section 3.2(b)(i) of this
Plan. Change in Control   

The occurrence of any of the following events:

 

(A) Acquisition of 20% or more of the outstanding voting securities of the
Company by another entity or group; excluding, however, the following:

 

(1) any acquisition by the Mondelēz Group;

 

(2) any acquisition by an employee benefit plan or related trust sponsored or
maintained by any entity within the Mondelēz Group;

 

(3) any acquisition pursuant to a merger or consolidation described in clause
(C) of this definition; or

 

(4) any acquisition directly from the Company;

 

(B) During any consecutive 24 month period, persons who constitute the Board at
the beginning of such period cease to constitute at least 50% of the Board;
provided that each new director who is approved by a majority of the directors
serving at the beginning of the 24 month period shall be deemed to have been a
director at the beginning of such 24 month period;

 

2



--------------------------------------------------------------------------------

  

(C) The consummation of a reorganization, merger, statutory share exchange or
consolidation or other material transaction involving the Company or any of its
subsidiaries; excluding, however, a transaction pursuant to which all or
substantially all of the individuals or entities who are the beneficial owners
of the outstanding voting securities of the Company immediately prior to such
transaction will beneficially own, directly or indirectly, more than 50% of the
combined voting power of the outstanding securities entitled to vote generally
in the election of directors (or similar persons) of the entity resulting from
such transaction (including, without limitation, an entity which as a result of
such transaction owns the Company either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such transaction, of the outstanding voting securities of
the Company; or

 

(D) The consummation of a plan of complete liquidation of the Company or the
sale or disposition of all or substantially all of the Company’s assets other
than a sale or disposition pursuant to which all or substantially all of the
individuals or entities who are the beneficial owners of the outstanding voting
securities of the Company immediately prior to such transaction will
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors (or similar persons) of the entity purchasing or acquiring the
Company’s assets in substantially the same proportions relative to each other as
their ownership, immediately prior to such transaction, of the outstanding
voting securities of the Company.

Code    The U.S. Internal Revenue Code. Committee    The Board’s Human Resources
and Compensation Committee, any successor thereto or such other committee or
subcommittee as may be designated by the Board to administer the Plan. Company
   Mondelēz International, Inc., a corporation organized under the laws of the
Commonwealth of Virginia, or any successor thereto.

Date of

Termination

  

If the Participant’s employment is terminated by:

 

(i)     The Employer for Cause or by the Participant for Good Reason, the Date
of Termination shall be the date on which the Participant or the Employer, as
the case may be, receives the Notice of Termination (as described in Section
3.2(c)) or any later date specified therein as the case may be.

 

(ii)    The Employer other than for Cause, death or Disability, the Date of
Termination shall be the date on which the Employer notifies the Participant of
such termination.

 

3



--------------------------------------------------------------------------------

  

(iii)  Reason of death or Disability, the Date of Termination shall be the date
of death of the Participant or the Disability Effective Date, as the case may
be.

 

Notwithstanding the above, in the event that the Date of Termination as
determined above is not the last date on which the Participant is employed by
the Employer, the Participant’s Date of Termination shall be the last date on
which the Participant is employed by the Employer.

Disability    As defined in Section 3.2(b)(ii).

Disability Effective

Date

   As defined in Section 3.2(b)(ii). Effective Date    April 24, 2007. The Plan
was amended effective December 31, 2009, October 2, 2012, May 21, 2014, December
4, 2014, February 4, 2015, February 22, 2016 and February 2, 2017. Employer   
The Company or any entity in the Mondelēz Group. Excise Tax    The excise tax
imposed by Section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax. Good Reason    As defined in Section
3.2(a). Key Executive    An employee who, is employed on a regular basis by the
Employer and (i) is a Section 16 officer of the Company, or (ii) is otherwise
designated by the Committee as eligible to participate in this Plan. Mondelēz
Group    The Company and each of its subsidiaries and affiliates.
Non-Competition Agreement    The agreement of a Participant not to, without the
Company’s prior written consent, engage in any activity or provide any services,
whether as a director, manager, supervisor, employee, adviser, consultant or
otherwise, for a period of up to one (1) year following the Participant’s Date
of Termination, with a company that is substantially competitive with a Mondelēz
Group business; provided, that if the Participant’s most recent grant agreement
contains non-competition standards that are more restrictive that apply to the
Participant following termination of employment, the standards in that grant
agreement will supersede this provision. Non-Solicitation Agreement    The
agreement of a Participant that he or she will not solicit, directly or
indirectly, any employee of the Mondelēz Group, or a surviving entity following
a Change in Control, to leave the Mondelēz Group and to work for any other
entity, whether as an employee, independent contractor or in any other capacity,
for a period of up to one (1) year following the Participant’s Date of
Termination; provided, that if the Participant’s most recent grant agreement
contains non-solicitation standards that are more restrictive that apply to the
Participant following termination of employment, the standards in that grant
agreement will supersede this provision.

 

4



--------------------------------------------------------------------------------

Non-U.S. Executive    A Key Executive whose designated home country, for
purposes of the Employer’s personnel and benefits programs and policies, is
other than the United States. Participant    A Key Executive who meets the
eligibility requirements of Section 2.1; provided, however that any Non-U.S.
Executive who, under the laws of his or her designated home country or the
legally enforceable programs or policies of the Employer in such designated home
country, is entitled to receive, in the event of termination of employment
(whether or not by reason of a Change in Control), separation benefits at least
equal in aggregate amount to the Separation Pay prescribed under Section 3.3(b)
of this Plan shall not be considered a Participant for the purposes of this
Plan. Payment    Any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Participant, whether paid or payable pursuant to this Plan or otherwise.
Plan    The Mondelēz International, Inc. Change in Control Plan for Key
Executives, as set forth herein. Plan Administrator    The third-party
accounting, actuarial, consulting or similar firm retained by the Company prior
to a Change in Control to administer this Plan following a Change in Control.
Separation Benefits    The amounts and benefits payable or required to be
provided in accordance with Section 3.3 of this Plan as potentially modified by
Section 3.5. Separation Pay    The amount or amounts payable in accordance with
Section 3.3(b) of this Plan. U.S. Executive    A Participant whose designated
home country, for purposes of the Employer’s personnel and benefits programs and
policies, is the United States. For purposes of these definitions and the Plan,
any reference to a statute also refers to any regulations promulgated with
respect to the statute and any successor or amendment to the statute, regulation
or legal standard.

2. Eligibility

2.1. Participation. Except as set forth in the definition of Participant above,
each employee who is a Key Executive on the Effective Date shall be a
Participant in the Plan effective as of the Effective Date and each other
employee shall become a Participant in the Plan effective as of the date of the
employee’s promotion or hire as a Key Executive or designation by the Committee
as a Participant.

2.2. Duration of Participation. A Participant shall cease to be a Participant in
the Plan if (i) the Participant terminates employment with the Employer under
circumstances not

 

5



--------------------------------------------------------------------------------

entitling him or her to Separation Benefits or (ii) the Participant otherwise
ceases to be a Key Executive by role or by action of the Committee. No Key
Executive may be removed from Plan participation in connection with or in
anticipation of a Change in Control that actually occurs. A Participant who is
entitled, as a result of ceasing to be a Key Executive of the Employer, to
receive benefits under the Plan shall remain a Participant in the Plan until the
amounts and benefits payable under the Plan have been paid or provided to the
Participant in full.

3. Separation Benefits

3.1. Right to Separation Benefits. A Participant shall be entitled to receive
from the Employer the Separation Benefits as provided in Section 3.3, if:

 

(1) a Change in Control has occurred,

(2) the Participant’s employment by the Employer is terminated under
circumstances specified in Section 3.2(a), whether the termination is voluntary
or involuntary, and

(3)

(i) such termination occurs after such Change in Control and on or before the
second anniversary thereof, or

(ii) such termination is reasonably demonstrated by the Participant to have been
initiated by a third party that has taken steps reasonably calculated to effect
a Change in Control or otherwise to have arisen in connection with or in
anticipation of such Change in Control and such Change in Control occurs within
90 days of the termination.

For avoidance of doubt, no Separation Benefits will be payable to a U.S.
Participant, until the U.S. Participant has a “separation from service” within
the meaning of Treasury Regulation § 1.409A-1(h) regardless of whether the U.S.
Participant has had a termination of employment.

3.2. Termination of Employment.

 

(a) Terminations that give rise to Separation Benefits under this Plan. The
circumstances specified in this Section 3.2(a) are any termination of employment
with the Employer by action of the Mondelēz Group or by a Participant for Good
Reason, other than as set forth in Section 3.2(b) below. For purposes of this
Plan, “Good Reason” shall mean:

 

  (i) the assignment to the Participant of any duties substantially inconsistent
with the Participant’s position, authority, duties or responsibilities in effect
immediately prior to the Change in Control, or any other action by the Mondelēz
Group that results in a marked diminution in the Participant’s position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Mondelēz Group promptly after receipt of notice thereof given by the
Participant;

 

6



--------------------------------------------------------------------------------

  (ii) any material reduction in the Participant’s base salary, annual incentive
or long-term incentive opportunity as in effect immediately prior to the Change
in Control;

 

  (iii) the Mondelēz Group’s requiring the Participant to be based at any office
or location other than any other location that does not extend the Participant’s
home to work commute as of the time of the Change in Control by more than 50
miles; or

 

  (iv) any failure by the Company to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Company or the Employer would be required to perform it if no
such succession had taken place, as and to the extent required by Section 5.

In order for a Participant to terminate employment for Good Reason, the
Participant must notify the Company of any event purporting to constitute Good
Reason within 45 days following the Participant’s knowledge of its existence. If
the Company or the Employer fails to take full corrective action within 30 days
of the Participant’s notice, the Participant’s termination of employment will
constitute Good Reason for purposes of this Plan.

 

(b) Terminations that DO NOT give rise to Separation Benefits under this Plan.
Notwithstanding Section 3.2(a), if a Participant’s employment is terminated for
Cause or Disability (as those terms are defined below) or as a result of the
Participant’s death, or the Participant terminates his or her own employment
other than for Good Reason, the Participant shall not be entitled to Separation
Benefits under the Plan, regardless of the occurrence of a Change in Control.

 

  (i) A termination for “Cause” shall have occurred where a Participant is
terminated because of:

 

  a. Continued failure to substantially perform the Participant’s job’s duties
(other than resulting from incapacity due to disability);

 

  b. Gross negligence, dishonesty, or violation of any reasonable rule or
regulation of the Mondelēz Group where the violation results in significant
damage to the Mondelēz Group; or

 

  c. Engaging in other conduct that adversely reflects on the Mondelēz Group in
any material respect.

 

7



--------------------------------------------------------------------------------

  (ii) A termination upon Disability shall have occurred where a Participant is
absent from the Participant’s duties with the Employer on a full-time basis for
180 consecutive days as a result of incapacity due to mental or physical illness
which is determined to be total and permanent by a physician selected by the
Company or its insurers and acceptable to the Participant or the Participant’s
legal representative. In such event, the Participant’s employment with the
Employer shall terminate effective on the 30th day after receipt of such notice
by the Participant (the “Disability Effective Date”), provided that, within the
30 days after such receipt, the Participant shall not have returned to full-time
performance of the Participant’s duties.

 

(c) Notice of termination. Any termination of employment initiated by the
Employer for Cause, or by the Participant for Good Reason, shall be communicated
by a Notice of Termination to the other party. For purposes of this Plan, a
“Notice of Termination” means a written notice that:

 

  (i) indicates the specific termination provision in this Plan relied upon,

 

  (ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Participant’s
employment under the provision so indicated, and

 

  (iii) specifies the date upon which the Participant’s termination of
employment is expected to occur (which date shall be not more than 30 days after
the giving of such notice), provided, however, that such specified date shall
not be considered the Date of Termination for any purpose of this Plan if such
date differs from the Participant’s actual Date of Termination.

The failure by the Participant or the Employer to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Participant or the Employer,
respectively, hereunder or preclude the Participant or the Employer,
respectively, from asserting such fact or circumstance in enforcing the
Participant’s or the Employer’s rights hereunder.

3.3. Separation Benefits. If a Participant’s employment is terminated under the
circumstances set forth in Section 3.2(a) entitling the Participant to
Separation Benefits, and if the Participant signs a Non-Competition Agreement
and a Non-Solicitation Agreement, the Company shall pay or provide, as the case
may be, to the Participant the amounts and benefits set forth in items
(a) through (f) below (the “Separation Benefits”):

 

(a) The Employer shall pay to the Participant, in a lump sum in cash within 30
days after the Date of Termination (or, if later, 30 days after the date of the
Change in Control), or on such later date as required under Section 3.3(g), the
sum of:

(A) the Participant’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid, plus

 

8



--------------------------------------------------------------------------------

(B) the product of (x) the Participant’s Annual Incentive Award Target and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination and the denominator of which is 365, plus

(C) any accrued vacation pay, in each case to the extent not theretofore paid.

The sum of the amounts described in sub clauses (A), (B), and (C) shall be
referred to as the “Accrued Obligations”.

 

(b) The Employer also shall pay to the Participant, in a lump sum in cash within
30 days after the Date of Termination (or, if later, 30 days after the date of
the Change in Control), or on such later date as required under Section 3.3(g),
an amount (“Separation Pay”) equal to the product of (A) two (or in the case of
a Participant who served as Chairman and/or Chief Executive Officer immediately
prior to the Change in Control, 2.99) and (B) the sum of (x) the Participant’s
Annual Base Salary and (y) the Participant’s Annual Incentive Award Target,
reduced (but not below zero) in the case of any Participant who is a Non-U.S.
Executive by the U.S. dollar equivalent (determined as of the Participant’s Date
of Termination) of any payments made to the Participant under the laws of his or
her designated home country or any program or policy of the Employer in such
country on account of the Participant’s termination of employment.

 

(c) Solely with respect to U.S. Participants, for two years after the
Participant’s Date of Termination (or, if later, the date of the Change in
Control), (or in the case of a Participant who served as Chairman and/or Chief
Executive Officer immediately prior to the Change in Control, three years), or
such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy, the Employer shall continue welfare benefits to the
Participant and/or the Participant’s family at least equal to those that would
have been provided to them in accordance with the plans, programs, practices and
policies (including, without limitation, medical, prescription, dental,
disability, employee/spouse/child life insurance, executive life, estate
preservation (second-to-die life insurance) and travel accident insurance plans
and programs), as if the Participant’s employment had not been terminated, or,
if more favorable to the Participant, as in effect generally at any time
thereafter with respect to other peer executives of the Mondelēz Group and their
families; provided, however, that if the Participant becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer-provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. Notwithstanding the foregoing, the
reimbursement of COBRA coverage can be provided, at the Company’s sole
discretion, in the form of a lump sum taxable severance payment in lieu of a
COBRA subsidy if the COBRA subsidy is found to be discriminatory pursuant to
applicable guidance. The period of continuation of any group medical plan
coverage under Section 4980B of the Code (the “COBRA Period”) shall run
concurrently during the period for which medical coverage is provided to the
Participant pursuant to this Section 3.3(c).

 

9



--------------------------------------------------------------------------------

   The provision of medical coverage made during the COBRA Period is intended to
qualify for the exception to deferred compensation as a medical benefit provided
in accordance with the provisions of Section 409A of the Code and Treasury
Regulation §1.409A-1(b)(9)(v)(B). Any reimbursements required to be made to a
Participant under any arrangement pursuant to this Section 3.3(c) that is not
described in the preceding sentence or is not excepted from Section 409A of the
Code under Treasury Regulation § 1.409A-1(a)(5) shall be made to the Participant
no later than the end of the Participant’s second taxable year following the
date the expense being reimbursed was incurred. The maximum amount of any such
welfare benefits provided to a Participant under this provision in any calendar
year shall not be increased or decreased to reflect the amount of such welfare
benefits provided to such Participant under this provision in a prior or
subsequent calendar year. For purposes of determining the Participant’s
eligibility for retiree benefits pursuant to such welfare plans, practices,
programs and policies, the Participant shall be considered to have remained
employed until two years (or in the case of a Participant who served as Chairman
and/or Chief Executive Officer immediately prior to the Change in Control, three
years) after the Date of Termination; provided, however, that the Participant’s
commencement of such retiree benefits shall not be any sooner than the date on
which the Participant attains 55 years of age and provided, further, that the
Participant’s costs under any such retiree benefits plans, practices, programs
or policies shall be based upon actual service with the Mondelēz Group.

 

(d) The Employer shall, at its sole expense, provide the Participant with
outplacement services through the provider of the Company’s choice, the scope of
which shall be chosen by the Participant in his or her sole discretion within
the terms and conditions of the Company’s outplacement services policy as in
effect immediately prior to the Change in Control, but in no event shall such
outplacement services continue for more than two years after the calendar year
in which the Participant terminates employment.

 

(e) The Employer shall, for two years after the Participant’s Date of
Termination (or in the case of a Participant who served as Chairman and/or Chief
Executive Officer immediately prior to the Change in Control, three years), or
after the Change in Control, if later, or such longer period as may be provided
by the terms of the appropriate perquisite, continue to provide the perquisites
at least equal to those that the Employer would have provided to the Participant
in accordance with the perquisites in effect immediately prior to the Change in
Control; provided, however, that the maximum value of perquisites provided to a
Participant under this provision in any calendar year shall not be increased or
decreased to reflect the value of perquisites provided to such Participant under
this provision in a prior or subsequent calendar year. Any reimbursements to a
Participant for costs associated with such continued perquisites shall be made
no later than the end of the Participant’s second taxable year following the
date the Participant incurred such cost. This clause does not apply to personal
use of the Company aircraft to the extent that this perquisite is in effect for
any Key Executive immediately prior to the Change in Control.

 

10



--------------------------------------------------------------------------------

(f) To the extent not theretofore paid or provided, the Employer shall pay or
provide to the Participant, at the time otherwise payable, any other amounts or
benefits accrued as of the Participant’s termination of employment and required
to be paid or provided or that the Participant is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Mondelēz
Group.

 

(g) Notwithstanding the foregoing, if the Participant is a “specified employee”
within the meaning of Section 409A of the Code, then (i) any payments described
in Sections 3.3(a) and (b) that the Company determines constitute the payment of
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, shall be delayed and become payable within five days after the six-month
anniversary of the Participant’s termination of employment and (ii) any benefits
provided under Sections 3.3(c) and (e) that the Company determines constitute
the payment of nonqualified deferred compensation, within the meaning of
Section 409A of the Code, shall be provided at the Participant’s sole cost
during the six-month period after the date of the Participant’s termination of
employment, and within five days after the expiration of such period the Company
shall reimburse the Participant for the portion of such costs payable by the
Company pursuant to Sections 3.3(c) and (e) hereof.

 

(h) For all purposes under the applicable Company non-qualified defined benefit
pension plan, the Company shall credit the Participant with two (or in the case
of a Participant who served as Chairman and/or Chief Executive Officer
immediately prior to the Change in Control, three) additional years of service
and shall add two (or in the case of a Participant who served as Chairman and/or
Chief Executive Officer immediately prior to the Change in Control, three) years
to the Participant’s age.

3.4. [Reserved].

3.5. Potential Reduction in Payments for Certain Participants.

 

(a) Anything in this Plan to the contrary notwithstanding, with respect to any
Participant who is a citizen or resident of the United States, in the event
(1) a Change in Control occurs and (2) in connection with such Change in Control
it shall be determined that any Payment would be subject to the Excise Tax, then
the aggregate Payments to the Participant will be the greater of (i) or
(ii) below, after taking into account the Excise Tax and the applicable income
and employment taxes payable by the Participant:

 

  (i) The full amount of the Payments, or

 

  (ii) An amount (the “Reduced Amount”) that is one dollar less than the
smallest amount that would give rise to any Excise Tax.

The Mondelēz Group will bear no responsibility for any Excise Tax payable on any
Reduced Amount pursuant to a subsequent claim by the Internal Revenue Service or
otherwise. For purposes of determining the Reduced Amount under this Section
3.5(a),

 

11



--------------------------------------------------------------------------------

amounts otherwise payable to the Participant under the Plan shall be reduced, to
the extent necessary, in the following order: first, Separation Pay under
Section 3.3(b), then Accrued Obligations payable under Section 3.3(a), other
than Annual Base Salary through the Date of Termination, followed by
outplacement services payable under Section 3.3(d), welfare benefits payable
under Section 3.3(c), and, finally, perquisites payable under Section 3.3(e). In
the event that such reductions are not sufficient to reduce the aggregate
Payments to the Participant to the Reduced Amount, then Payments due the
Participant under any other plan shall be reduced in the order determined by the
Plan Administrator in its sole discretion.

 

(b) All determinations required to be made under this Section 3.5, including
whether Reduced Amount is payable, and the assumptions to be utilized in
arriving at such determinations, shall be made by the Company’s independent
auditors or such other nationally recognized certified public accounting firm as
may be designated by the Company and approved by the Participant (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Participant within 15 business days of the receipt of notice
from the Participant that there has been a Payment, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any determination by the Accounting Firm shall be
binding upon the Mondelēz Group and the Participant.

3.6. Payment Obligations Absolute. Upon a Change in Control and termination of
employment under the circumstances described in Section 3.2(a), the obligations
of the Mondelēz Group to pay or provide the Separation Benefits shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right that the Mondelēz Group may have against any Participant. In no
event shall a Participant be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to a Participant under
any of the provisions of this Plan, nor shall the amount of any payment or value
of any benefits hereunder be reduced by any compensation or benefits earned by a
Participant as a result of employment by another employer, except as
specifically provided under Section 3.3.

3.7. Non-Competition and Non-Solicitation. Upon a Change in Control and
termination of employment under the circumstances described in Section 3.2(a),
the obligations of the Mondelēz Group to pay or provide the Separation Benefits
are contingent on the Participant’s adhering to the Non-Competition Agreement
and the Non-Solicitation Agreement. Should the Participant violate the
Non-Competition Agreement or Non-Solicitation Agreement, the Participant will be
obligated to pay back to the Employer the net amounts payable to the Participant
pursuant to this Plan and the Employer will have no further obligation to pay
the Participant any payments that may be remaining due under this Plan.

3.8. Non-Disparagement. Upon a Change in Control and termination of employment
under the circumstances described in Section 3.2(a), the obligations of the
Mondelēz Group to pay or provide the Separation Benefits are contingent on the
Participant’s adhering to certain non-disparagement provisions. The Participant
agrees that the Participant will not disparage, discredit or otherwise treat in
a detrimental manner the Mondelēz Group or its officers, directors and
employees.

 

12



--------------------------------------------------------------------------------

3.9 General Release of Claims. Upon a Change in Control and termination of
employment under the circumstances described in Section 3.2(a), the obligations
of the Mondelēz Group to pay or provide the Separation Benefits are contingent
on the Participant’s (for him/herself, his/her heirs, legal representatives and
assigns) execution and non-revocation of a general release in the form and
substance attached hereto as Exhibit A to be provided by Employer with the
general release becoming effective and non-revocable within 30 days (52 days if
Participant’s termination of employment occurs as the result of a group
termination) following the Participant’s termination of employment and receipt
of the general release, releasing the Mondelēz Group and its officers,
directors, agents and employees from any claims or causes of action of any kind
that the Participant might have against any one or more of them as of the date
of this release, regarding his/her employment or the termination of that
employment. The Participant understands that this release applies to all claims
(s)he might have under any federal, state or local statute or ordinance, or the
common law, for employment discrimination, wrongful discharge, breach of
contract, violations of Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Employee Retirement Income Security Act, the
Americans With Disabilities Act, or the Family and Medical Leave Act, and all
other claims related in any way to Participant’s employment or the termination
of that employment.

3.10. Non-Exclusivity of Rights. Nothing in this Plan shall prevent or limit the
Participant’s continuing or future participation in any plan, program, policy or
practice provided by the Mondelēz Group and for which the Participant may
qualify, nor, subject to Section 6.2, shall anything herein limit or otherwise
affect such rights as the Participant may have under any contract or agreement
with the Mondelēz Group. Amounts or benefits that the Participant is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Mondelēz Group will be payable in accordance with
such plan, policy, practice or program or contract or agreement, except as
explicitly modified by this Plan. For avoidance of doubt, any treatment
triggered by a change in control in another plan or program maintained by the
Company or an Employer which applies to a Participant will apply to the
Participant notwithstanding any provision in this Plan to the contrary.

4. Successor to Company

This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Mondelēz Group would be
obligated under this Plan if no succession had taken place.

In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Mondelēz Group’s obligations under this Plan, in the same manner and
to the same extent that the Company

 

13



--------------------------------------------------------------------------------

would be required to perform if no such succession had taken place. The term
“Company,” as used in this Plan, shall mean the Company as hereinbefore defined
and any successor or assignee to the business or assets that by reason hereof
becomes bound by this Plan.

5. Duration, Amendment and Termination

5.1. Duration. This Plan shall remain in effect until terminated as provided in
Section 5.2. Notwithstanding the foregoing, if a Change in Control occurs, this
Plan shall continue in full force and effect and shall not terminate or expire
until after all Participants who become entitled to any payments or benefits
hereunder shall have received such payments or benefits in full.

5.2. Amendment and Termination. The Plan may be terminated or amended in any
respect by resolution adopted by the Committee unless a Change in Control has
previously occurred. However, after the Board has knowledge of a possible
transaction or event that if consummated would constitute a Change in Control,
this Plan may not be terminated or amended in any manner that would adversely
affect the rights or potential rights of Participants, unless and until the
Board has determined that all transactions or events that, if consummated, would
constitute a Change in Control have been abandoned and will not be consummated,
and, provided that the Board does not have knowledge of other transactions or
events that, if consummated, would constitute a Change in Control. If a Change
in Control occurs, the Plan shall no longer be subject to amendment, change,
substitution, deletion, revocation or termination in any respect that adversely
affects the rights of Participants, and no Participant shall be removed from
Plan participation.

6. Miscellaneous

6.1. Legal Fees. The Company agrees to pay, to the full extent permitted by law,
all legal fees and expenses that the Participant may reasonably incur as a
result of any contest by the Mondelēz Group, the Participant or others of the
validity or enforceability of, or liability under, any provision of this Plan or
any guarantee of performance thereof (including as a result of any contest by
the Participant about the amount of any payment pursuant to this Plan), plus in
each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code; provided that the Company
shall have no obligation under this Section 6.1 to the extent the resolution of
any such contest includes a finding denying, in total, the Participant’s claims
in such contest.

6.2. Employment Status. This Plan does not constitute a contract of employment
or impose on the Participant, the Company or the Participant’s Employer any
obligation to retain the Participant as an employee, to change the status of the
Participant’s employment as an “at will” employee, or to change the Mondelēz
Group’s policies regarding termination of employment.

6.3. Tax Withholding. The Employer may withhold from any amounts payable under
this Plan such taxes as shall be required to be withheld pursuant to any
applicable law or regulation as determined by the Employer in its sole
discretion.

 

14



--------------------------------------------------------------------------------

6.4. Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

6.5. Governing Law. The validity, interpretation, construction and performance
of the Plan shall in all respects be governed by the laws of the Commonwealth of
Virginia, without reference to principles of conflict of law.

6.6. Section 409A of the Code. The Plan shall be interpreted, construed and
operated to reflect the intent of the Company that all aspects of the Plan shall
be interpreted either to be exempt from the provisions of Section 409A of the
Code or, to the extent subject to Section 409A of the Code, comply with
Section 409A of the Code. Notwithstanding anything to the contrary in
Section 5.2, this Plan may be amended at any time, without the consent of any
Participant, to avoid the application of Section 409A of the Code in a
particular circumstance or to the extent determined necessary or desirable to
satisfy any of the requirements under Section 409A of the Code, but the Employer
shall not be under any obligation to make any such amendment. Nothing in the
Plan shall provide a basis for any person to take action against the Employer
based on matters covered by Section 409A of the Code, including the tax
treatment of any amount payable under the Plan, and the Employer shall not under
any circumstances have any liability to any Participant or other person for any
taxes, penalties or interest due on amounts paid or payable under the Plan,
including taxes, penalties or interest imposed under Section 409A of the Code.

6.7 Claim Procedure. If an individual makes a written request alleging a right
to receive Separation Benefits under the Plan or alleging a right to receive an
adjustment in benefits being paid under the Plan, the Company shall treat it as
a claim for benefits. All claims for Separation Benefits under the Plan shall be
sent to the General Counsel of the Company and must be received within 30 days
after the Date of Termination. If the Company determines that any individual who
has claimed a right to receive Separation Benefits under the Plan is not
entitled to receive all or a part of the benefits claimed, it will inform the
claimant in writing of its determination and the reasons therefore in terms
calculated to be understood by the claimant. The notice will be sent within 90
days of the written request, unless the Company determines additional time, not
exceeding 90 days, is needed and provides the claimant with notice, during the
initial 90-day period, of the circumstances requiring the extension of time and
the length of the extension. The notice shall make specific reference to the
pertinent Plan provisions on which the denial is based, and describe any
additional material or information that is necessary. Such notice shall, in
addition, inform the claimant what procedure the claimant should follow to take
advantage of the review procedures set forth below in the event the claimant
desires to contest the denial of the claim. The claimant may within 90 days
thereafter submit in writing to the Plan Administrator a notice that the
claimant contests the denial of his or her claim by the Company and desires a
further review. The Plan Administrator shall within 60 days thereafter review
the claim and authorize the claimant to appear personally and review the
pertinent documents and submit issues and comments relating to the claim to the
persons responsible for making the determination on behalf of the Plan
Administrator. The Plan Administrator will render its final decision with
specific reasons

 

15



--------------------------------------------------------------------------------

therefor in writing and will transmit it to the claimant within 60 days of the
written request for review, unless the Plan Administrator determines additional
time, not exceeding 60 days, is needed, and so notifies the claimant during the
initial 60-day period. If the Plan Administrator fails to respond to a claim
filed in accordance with the foregoing within 60 days or any such extended
period, the Plan Administrator shall be deemed to have denied the claim. The
Committee may revise the foregoing procedures as it determines necessary to
comply with changes in the applicable U.S. Department of Labor regulations.

6.8. Unfunded Plan Status. This Plan is unfunded and is intended to qualify as a
severance pay plan within the meaning of Labor Department Regulations
Section 2510.3-2(b). All payments pursuant to the Plan shall be made from the
general funds of the Employer and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Mondelēz Group as a result of
participating in the Plan. Notwithstanding the foregoing, the Committee may
authorize the creation of trusts or other arrangements to assist in accumulating
funds to meet the obligations created under the Plan; provided, however, that,
unless the Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

6.9. Reliance on Adoption of Plan. Subject to Section 5.2, each person who shall
become a Key Executive shall be deemed to have served and continue to serve in
such capacity in reliance upon the Change in Control provisions contained in
this Plan.

6.10. Plan Supersedes Prior U.S. Arrangements. For the period of two years
following the occurrence of a Change in Control, the provisions of this Plan
shall supersede, with respect to U.S. Participants, any and all plans, programs,
policies and arrangements of the Mondelēz Group providing severance benefits
other than the 2005 Plan (except whereby Payments under the 2005 Plan are
reduced in accordance with Section 3.5 above).

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer effective as of the Effective Date set forth above.

 

MONDELĒZ INTERNATIONAL, INC.

 

By:  

/s/ Karen May

  Karen May   Executive Vice President, Global Human Resources

[Signature Page to the Mondelēz International, Inc. Change in Control Plan for
Key Executives as Amended February 2, 2017]

 

17



--------------------------------------------------------------------------------

EXHIBIT A

THIS RELEASE (this “Release”) is entered into between [insert name] (“Employee”)
and [insert name] (the “Company”), for the benefit of the Company. Capitalized
terms used and not defined herein shall have the meanings provided in the
Mondelēz International, Inc. Change in Control Plan for Key Executives, as
amended and restated on February 2, 2017 (the “Plan”). The entering into and
non-revocation of this Release is a condition to Employee’s right to receive the
amounts and benefits described in Section 3.3 of the Plan.

Accordingly, Employee and the Company agree as follows:

1.     In consideration for the amounts and benefits described in Section 3.3 of
the Plan , to which Employee is not otherwise entitled, and the sufficiency of
which Employee acknowledges, Employee represents and agrees, as follows:

(a)     Employee, for himself, his heirs, administrators, representatives,
executors, successors and assigns (collectively “Releasers”), hereby irrevocably
and unconditionally releases, acquits and forever discharges and agrees not to
sue the Company or any of its parents, subsidiaries, divisions, affiliates and
related entities and their current and former directors, officers, shareholders,
trustees, employees, consultants, independent contractors, representatives,
agents, servants, successors and assigns and all persons acting by, through or
under or in concert with any of them (collectively “Releasees”), from all
claims, rights and liabilities up to and including the date of this Release
arising from or relating to Employee’s employment with, or termination of
employment from, the Company and its subsidiaries and affiliates, and from any
and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses of any nature whatsoever, known or
unknown, suspected or unsuspected and any claims of wrongful discharge, breach
of contract, implied contract, promissory estoppel, defamation, slander, libel,
tortious conduct, employment discrimination or claims under any federal, state
or local employment statute, law, order or ordinance, including any rights or
claims arising under Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et
seq. (“ADEA”), the Americans with Disabilities Act of 1990, as amended, the
Family Medical Leave Act of 1993, as amended, the Employee Retirement Income
Security Act of 1974, as amended, the Vietnam Era Veterans’ Readjustment
Assistance Act of 1974, as amended, the Worker Adjustment and Retraining
Notification Act of 1988, as amended, or any other federal, state or municipal
ordinance relating to discrimination in employment. Nothing contained herein
shall restrict the parties’ rights to enforce the terms of this Release.

(b)     To the maximum extent permitted by law, Employee agrees that he has not
filed, nor will he ever file, a lawsuit asserting any claims which are released
by this Release, or to accept any benefit from any lawsuit which might be filed
by another person or government entity based in whole or in part on any event,
act, or omission which is the subject of this Release.

 

18



--------------------------------------------------------------------------------

(c)     This Release specifically excludes (i) Employee’s right to receive the
amounts and benefits described in Section 3.3 of the Plan, (ii) Employee’s
rights to vested amounts and benefits under any employee benefit plan of the
Company or its affiliates, (iii) any claims arising after the date hereof and
(iv) any claim or right Employee may have to indemnification or coverage under
the Company’s or any of its affiliates’ respective bylaws or directors’ and
officers’ insurance policies.

(d)     The parties agree that this Release shall not affect the rights and
responsibilities of the US Equal Employment Opportunity Commission (hereinafter
“EEOC”) to enforce ADEA and other laws. In addition, the parties agree that this
Release shall not be used to justify interfering with Employee’s protected right
to file a charge or participate in an investigation or proceeding conducted by
the EEOC. The parties further agree that Employee knowingly and voluntarily
waives all rights or claims (that arose prior to Employee’s execution of this
Release) the Releasers may have against the Releasees, or any of them, to
receive any benefit or remedial relief (including, but not limited to,
reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees) as
a consequence of any investigation or proceeding conducted by the EEOC.

2.     Employee acknowledges that the Company has specifically advised him of
the right to seek the advice of an attorney concerning the terms and conditions
of this Release. Employee further acknowledges that he has been furnished with a
copy of this Release, and he has been afforded twenty-one (21) calendar days in
which to consider the terms and conditions set forth above prior to this
Release. By executing this Release, Employee affirmatively states that he has
had sufficient and reasonable time to review this Release and to consult with an
attorney concerning his legal rights prior to the final execution of this
Release. Employee further agrees that he has carefully read this Release and
fully understands its terms. Employee acknowledges that he has entered into this
Release, knowingly, freely and voluntarily. Employee understands that he may
revoke this Release within seven (7) calendar days after signing this Release.
Revocation of this Release must be made in writing and must be received by
[insert name] at the Company, [insert address], within the time period set forth
above.

3.     This Release will be governed by and construed in accordance with the
laws of the State of [insert State], without giving effect to any choice of law
or conflicting provision or rule (whether of the State of [insert State] or any
other jurisdiction) that would cause the laws of any jurisdiction other than the
State of [insert State] to be applied. In furtherance of the foregoing, the
internal law of the State of [insert State] will control the interpretation and
construction of this agreement, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply. The provisions of this Release are severable, and if any
part or portion of it is found to be unenforceable, the other paragraphs shall
remain fully valid and enforceable.

 

19



--------------------------------------------------------------------------------

4.     This Release shall become effective and enforceable on the eighth day
following its execution by Employee, provided he does not timely exercise his
right of revocation as described above. If Employee fails to sign and deliver
this Release or timely revokes this Release, this Release will be without force
or effect, and Employee shall not be entitled to any of the amounts or benefits
described in Section 3.3 of the Plan.

EMPLOYEE:                                                                  
                               DATE:         
                                   

 

20